STATE OF LOUISIANA

                COURT OF APPEAL, FIRST CIRCUIT

STATE      OF   LOUISIANA                                                  NO.   2021    KW   1612

VERSUS


JAMES      J.   SPIKES,       JR.                                         FEBRUARY      25,   2022




In   Re:         James     J.       Spikes,   Jr.,     applying     for   supervisory         writs,
                 22nd     Judicial        District         Court,   Parish       of   Washington,
                 No.    99- CR5- 75460.




BEFORE:          WHIPPLE,        C. J.,   PENZATO      AND   HESTER,   JJ.


        WRIT     DENIED.


                                                     VGW
                                                     AHP

                                                     CHH




COURT      OF   APPEAL,       FIRST     CIRCUIT




        DEPUT          LERK     OF   COURT
                 FOR    THE     COURT